DETAILED ACTION
Claims 21-40 are pending.  Claims 21, 25, 28, 32 and 36 have been amended.  Claims 21-40 are rejected.
The instant application claims priority to provisional application No. 62/758,690 filed on 11/11/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 22, 25-27, 36, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al., Patent Application Publication No. 2011/0225273 (hereinafter Fong) in view of Sawal et al., Patent Application Publication No. 2017/0109356 (hereinafter Sawal) and Eliashberg et al., United States Patent No. 8,661,001 (hereinafter Eliashberg).

Regarding claim 21, Fong teaches:
A system, comprising: at least one processor and a memory (Fong Paragraph [0095], a processor 404 coupled with bus 402 for processing information. Computer system 400 also includes a main memory 406);
wherein the at least one processor is configured to (Fong Paragraph [0095], a processor 404 coupled with bus 402 for processing information. Computer system 400 also includes a main memory 406):
obtain a user request from a command line interface for an example illustrating correct usage of a first command of a command line interface of a cloud service (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Paragraph [0026], template represents a syntax for the configuration command, Fig. 4, shows the system across the network);
generate an example of the correct usage of the first command from a template having a Fong Paragraph [0026], template represents a syntax for the configuration command, Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects).
Fong does not expressly disclose:
perform a weighted full-text search for a relevant template having a high relevance to the first command from a template repository, the template repository including a plurality of templates, a template corresponding to a command of the command line interface,
highest relevance score
However, Sawal teaches:
perform a weighted full-text search for a relevant template having a high relevance to the first command from a template repository (Sawal Paragraph [0086], the auto-completion/suggestion system may also use configuration history/features, which is stored in the features database 915, as a search corpus and filter the set of potential recommended commands by performing (1020) an intersect assessment with each of the potential recommendations from the set of potential recommendations obtained in step 1015. In embodiments, this step identifies the potential recommended commands (from step 1015) that are most relevant to the command history), the template repository including a plurality of templates (Sawal Paragraph 0036], command template database), a template corresponding to a command of the command line interface (Sawal Paragraph [0083], recommends auto-completion options to the user at a user interface, such as at a command line interface (CLI) prompt),
highest relevance score (Sawal Paragraph [0039], ranking function is used to get the most relevant match for an input)
The claimed invention and Sawal are from the analogous art of input command systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Sawal to have combined Fong and Sawal.
The motivation to combine Fong and Sawal is to improve templates by using affinity scores.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the affinity scores of Sawal in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Sawal.
Fong does not expressly disclose:
a template having a plurality of fields, each field having a searchable index, one or more fields of a template associated with a weight, wherein the weighted full-text search searches each field of a template for text of the user request and computes a relevance 
However, Eliashberg teaches:
a template having a plurality of fields, each field having a searchable index (Eliashberg Column 19 Lines 30-35, When the user enters a search query, a custom feed is constructed for them based on the query parameters and their matches and/or relevance to the syntactic and semantic indices), one or more fields of a template associated with a weight (Eliashberg Column 19 Lines 24-30, the system is configured to build an index that potentially gives greater weight to the mark-up), wherein the weighted full-text search searches each field of a template for text of the user request and computes a relevance Eliashberg Column 20 Lines 28-35, Using the rules, the resource analyzer 620 identifies fields 627a-c in the template 625. The resource analyzer 620 extracts (c) data elements 612a-c from the web page that corresponds with the relevant (relevance, Sawal teaches a relevance score while Eliashberg teaches relevance from rules) fields 627a-c in the template 625), a relevance Eliashberg Column 15 Lines 52-60, content formatting module 408 decides which template applies to a piece of content automatically, appropriately formatted content and provides it to the user 104, optionally subject to restrictions in the user profile stored in the user profile (user request)); and
The claimed invention and Eliashberg are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Fong and Eliashberg to have combined Fong and Eliashberg.  One of ordinary skill in the art would recognize that using weights, rules and relevance would increase the usefulness of the identified data.  Furthermore, the claim is not specific on how exactly a relevance score is determined from a weight.

Regarding claim 22, Fong in view of Sawal and Eliashberg further teaches:
The system of claim 21, wherein a template represents a usage of a command having a unique combination of a command name, and/or one or more subcommands, and/or parameters (Fong Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects).

Regarding claim 25, Fong in view of Sawal and Eliashberg further teaches:
The system of claim 21, wherein the user request includes a character indicating a request for the example (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Paragraph [0026], template represents a syntax for the configuration command).

Regarding claim 26, Fong in view of Sawal and Eliashberg further teaches:
The system of claim 21, further comprising: obtaining, from the relevant template, a default value for a parameter of the example, wherein the default value for a parameter is derived from historical usage patterns of the command and/or user documentation (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Paragraph [0091], "username" is a keyword that defines the necessary tuple pathname in the system database 22, the pathname is implicitly given by the command itself).

Regarding claim 27, Fong in view of Sawal and Eliashberg further teaches:
The system of claim 21, further comprising: obtaining a personalized value for a parameter of the example from a current resource setting of the cloud service (Fong Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects, Fig. 4, shows the service across the network).

Regarding claim 36, Fong teaches:
A device, comprising: one or more processors coupled to at least one memory (Fong Paragraph [0095], a processor 404 coupled with bus 402 for processing information. Computer system 400 also includes a main memory 406);
the at least one memory containing instructions that when executed on the one or more processors perform actions that (Fong Paragraph [0095], a processor 404 coupled with bus 402 for processing information. Computer system 400 also includes a main memory 406):
obtain a user request for an example of correct usage of a command of a command line interface, the command used to manage a resource on a cloud service (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Paragraph [0026], template represents a syntax for the configuration command, Fig. 4, shows the system across the network);
generate a response to the user query, the response including an example based on the at least one relevant template (Fong Paragraph [0026], template represents a syntax for the configuration command, Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects).
Fong does not expressly disclose:
perform a weighted full-text search on a template repository for at least one relevant template for a first command, the template repository including a plurality of templates for commands of the cloud service,
relevance score
However, Sawal teaches:
perform a weighted full-text search on a template repository for at least one relevant template for a first command (Sawal Paragraph [0086], the auto-completion/suggestion system may also use configuration history/features, which is stored in the features database 915, as a search corpus and filter the set of potential recommended commands by performing (1020) an intersect assessment with each of the potential recommendations from the set of potential recommendations obtained in step 1015. In embodiments, this step identifies the potential recommended commands (from step 1015) that are most relevant to the command history), the template repository including a plurality of templates for commands of the cloud service (Sawal Paragraph 0036], command template database, Paragraph [0083], recommends auto-completion options to the user at a user interface, such as at a command line interface (CLI) prompt),
relevance score (Sawal Paragraph [0039], ranking function is used to get the most relevant match for an input)
The claimed invention and Sawal are from the analogous art of input command systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Sawal to have combined Fong and Sawal.
The motivation to combine Fong and Sawal is to improve templates by using affinity scores.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the affinity scores of Sawal in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Sawal.
Fong does not expressly disclose:
a template having a plurality of fields, each field having a searchable index, one or more fields having a weight, the weight reflecting a significance of the field, wherein the weighted full-text search searches each field of a template for each of the user request and computes a relevance score for each template, a relevance score based on a weight associated with each field of a template matching the text of the user request; and
However, Eliashberg teaches:
a template having a plurality of fields, each field having a searchable index, one or more fields having a weight (Eliashberg Column 19 Lines 24-30, the system is configured to build an index that potentially gives greater weight to the mark-up), the weight reflecting a significance of the field, wherein the weighted full-text search searches each field of a template for each of the user request and computes a relevance Eliashberg Column 20 Lines 28-35, Using the rules, the resource analyzer 620 identifies fields 627a-c in the template 625. The resource analyzer 620 extracts (c) data elements 612a-c from the web page that corresponds with the relevant (relevance, Sawal teaches a relevance score while Eliashberg teaches relevance from rules) fields 627a-c in the template 625), a relevance Eliashberg Column 15 Lines 52-60, content formatting module 408 decides which template applies to a piece of content automatically, appropriately formatted content and provides it to the user 104, optionally subject to restrictions in the user profile stored in the user profile (user request)); and
The claimed invention and Eliashberg are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Fong and Eliashberg to have combined Fong and Eliashberg.  One of ordinary skill in the art would recognize that using weights, rules and relevance would increase the usefulness of the identified data.  Furthermore, the claim is not specific on how exactly a relevance score is determined from a weight.

Regarding claim 37, Fong in view of Sawal and Eliashberg further teaches:
The device of claim 36, wherein the weighted full-text search determines relevance of each template in the template repository based on a weighted relevance score (Sawal Claim 1, ranking value being based upon rarity of the potential recommended command in the command template database and a user-specific affinity score that gages relevance of the potential recommended command with respect to command history of the user, Paragraph [0084], the auto-completion system 925 searches the command template database 830).

Regarding claim 39, Fong in view of Sawal and Eliashberg further teaches:
The device of claim 36, wherein the example includes a command name, one or more subcommands, and one or more parameters (Fong Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects).

Claims 23, 24 and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Sawal, Eliashberg and Smith, Patent Application Publication No. 2011/0119163 (hereinafter Smith).

Regarding claim 23, Fong in view of Sawal and Eliashberg teaches parent claim 21.
Fong in view of Sawal and Eliashberg does not expressly disclose:
wherein the weights of the one or more fields are preconfigured through a configuration file.
However, Smith teaches:
wherein the weights of the one or more fields are preconfigured through a configuration file (Smith Paragraph [0030], search term configuration file specifies terms or words to be associated with the data fields to be accumulated).
The claimed invention and Smith are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Smith to have combined Fong and Smith.
The motivation to combine Fong and Smith is to improve templates by using fields.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the fields of Smith in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Smith.

Regarding claim 24, Fong in view of Sawal and Eliashberg teaches parent claim 21.
Fong in view of Sawal and Eliashberg does not expressly disclose:
wherein the fields of a template include an answer, keywords, link, parameters, and/or parameter values.
However, Smith teaches:
wherein the fields of a template include an answer, keywords, link, parameters, and/or parameter values (Smith Paragraph [0030], search term configuration file specifies terms or words to be associated with the data fields to be accumulated).
The claimed invention and Smith are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Smith to have combined Fong and Smith.
The motivation to combine Fong and Smith is to improve templates by using fields.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the fields of Smith in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Smith.

Regarding claim 28, Fong teaches:
A method, comprising: providing a plurality of templates representing syntax usage of commands of a command line interface that manage a resource of a cloud service (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Paragraph [0026], template represents a syntax for the configuration command, Fig. 4, shows the system across the network),
receiving a user request for syntax of a first command from a command line interface associated with the cloud service (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Fig. 4, shows the system across the network, Paragraph [0026], template represents a syntax for the configuration command);
generating at least one example of the syntax of the first command based on the at least one relevant template (Fong Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects).
Fong does not expressly disclose:
utilizing a weighted full-text search on the plurality of templates to find at least one relevant template to the first command,
relevance score
However, Sawal teaches:
utilizing a weighted full-text search on the plurality of templates to find at least one relevant template to the first command (Sawal Paragraph [0086],  the auto-completion/suggestion system may also use configuration history/features, which is stored in the features database 915, as a search corpus and filter the set of potential recommended commands by performing (1020) an intersect assessment with each of the potential recommendations from the set of potential recommendations obtained in step 1015. In embodiments, this step identifies the potential recommended commands (from step 1015) that are most relevant to the command history),
relevance score (Sawal Paragraph [0039], ranking function is used to get the most relevant match for an input)
The claimed invention and Sawal are from the analogous art of input command systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Sawal to have combined Fong and Sawal.
The motivation to combine Fong and Sawal is to improve templates by using affinity scores.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the affinity scores of Sawal in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Sawal.
Fong does not expressly disclose:
wherein the weighted full-text search searches each field of a template for text of the user request and computes a relevance 
However, Eliashberg teaches:
wherein the weighted full-text search searches each field of a template for text of the user request and computes a relevance Eliashberg Column 20 Lines 28-35, Using the rules, the resource analyzer 620 identifies fields 627a-c in the template 625. The resource analyzer 620 extracts (c) data elements 612a-c from the web page that corresponds with the relevant (relevance, Sawal teaches a relevance score while Eliashberg teaches relevance from rules) fields 627a-c in the template 625), a relevance Eliashberg Column 15 Lines 52-60, content formatting module 408 decides which template applies to a piece of content automatically, appropriately formatted content and provides it to the user 104, optionally subject to restrictions in the user profile stored in the user profile (user request)); and
The claimed invention and Eliashberg are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Fong and Eliashberg to have combined Fong and Eliashberg.  One of ordinary skill in the art would recognize that using weights, rules and relevance would increase the usefulness of the identified data.  Furthermore, the claim is not specific on how exactly a relevance score is determined from a weight.
Fong does not expressly disclose:
a template including a plurality of fields associated with the syntax of a command, the template including a plurality of search indices, a search index associated with a select field of the plurality of fields, one or more fields having a weight denoting a level of significance of a field;
However, Smith teaches:
a template including a plurality of fields associated with the syntax of a command (Smith Paragraph [0040], search fields and strings along with synonyms and templates, the data supply chain emerges), the template including a plurality of search indices (Smith Paragraph [0040], search fields and strings along with synonyms and templates, the data supply chain emerges, Paragraph [0028], populates entries into a search engine index and links data sources into a data supply chain), a search index associated with a select field of the plurality of fields (Smith Paragraph [0028], populates entries into a search engine index and links data sources into a data supply chain), one or more fields having a weight denoting a level of significance of a field (Smith Paragraph [0043], When this is returned to the User, (5) prices or terms or weights for each search term returned);
The claimed invention and Smith are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Smith to have combined Fong and Smith.
The motivation to combine Fong and Smith is to improve templates by using fields.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the fields of Smith in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Smith.

Regarding claim 29, Fong in view of Sawal, Eliashberg and Smith further teaches:
The method of claim 28, wherein a template represents a syntax of a command having a unique combination of a command name, one or more subcommands, and one or more parameters (Fong Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects).

Regarding claim 30, Fong in view of Sawal, Eliashberg and Smith further teaches:
The method of claim 28, wherein the weights of the one or more fields are preconfigured (Smith Paragraph [0030], search term configuration file specifies terms or words to be associated with the data fields to be accumulated).

Regarding claim 31, Fong in view of Sawal, Eliashberg and Smith further teaches:
The method of claim 28, wherein the fields of a template include an answer, keywords, parameters, and/or parameter values (Smith Paragraph [0030], search term configuration file specifies terms or words to be associated with the data fields to be accumulated).

Regarding claim 32, Fong in view of Sawal, Eliashberg and Smith further teaches:
The method of claim 28, wherein the user request includes a command prompt that includes a character indicating a request for the example (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Paragraph [0026], template represents a syntax for the configuration command).

Regarding claim 33, Fong in view of Sawal, Eliashberg and Smith further teaches:
The method of claim 28, further comprising: obtaining, from the relevant template, a default value for a parameter of the example, wherein the default value for a parameter is derived from historical usage patterns of the command or user documentation (Fong Paragraph [0060], retrieves all command object values for parameters and arguments of all previously entered configuration commands from system database 22, Paragraph [0091], "username" is a keyword that defines the necessary tuple pathname in the system database 22, the pathname is implicitly given by the command itself).

Regarding claim 34, Fong in view of Sawal, Eliashberg and Smith further teaches:
The method of claim 28, further comprising: obtaining a personalized value for a parameter of the example from a current resource setting of the cloud service (Fong Paragraph [0058], one or more database objects are created for parameters and arguments of the configuration command, based on an associated template. Parameter and argument values in the configuration command are then stored in the database objects, Fig. 4, shows the service across the network).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Sawal, Eliashberg, Smith and Roizen et al., Patent Application Publication No. 2010/0179833 (hereinafter Roizen).

Regarding claim 35, Fong in view of Sawal, Eliashberg and Smith teaches parent claim 28.
Fong in view of Sawal, Eliashberg and Smith does not expressly disclose:
providing a link associated with the at least one template, the link associated with additional information of the first command.
However, Roizen teaches:
providing a link associated with the at least one template (Roizen Paragraph [0032], include some means (e.g., a hypertext link or URL to a webpage) for accessing an updated template via the client), the link associated with additional information of the first command (Roizen Paragraph [0032], include some means (e.g., a hypertext link or URL to a webpage) for accessing an updated template via the client).
The claimed invention and Roizen are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Roizen to have combined Fong and Roizen.
The motivation to combine Fong and Roizen is to improve templates by using URLs.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the URLs of Roizen in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Roizen.  

Claims 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Sawal, Eliashberg and Roizen et al., Patent Application Publication No. 2010/0179833 (hereinafter Roizen).

Regarding claim 38, Fong in view of Sawal and Eliashberg teaches parent claim 36.
Fong in view of Sawal and Eliashberg does not expressly disclose:
wherein the plurality of fields includes a question_keyword field, a question field, an identifier fields, and/or a link field.
However, Roizen teaches:
wherein the plurality of fields includes a question_keyword field, a question field, an identifier fields, and/or a link field (Roizen Paragraph [0032], include some means (e.g., a hypertext link or URL to a webpage) for accessing an updated template via the client).
The claimed invention and Roizen are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Roizen to have combined Fong and Roizen.
The motivation to combine Fong and Roizen is to improve templates by using URLs.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the URLs of Roizen in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Roizen.  

Regarding claim 40, Fong in view of Sawal and Eliashberg teaches parent claim 36.
Fong in view of Sawal and Eliashberg does not expressly disclose:
wherein the response includes a link to a webpage containing information on the first command.
However, Roizen teaches:
wherein the response includes a link to a webpage containing information on the first command (Roizen Paragraph [0032], include some means (e.g., a hypertext link or URL to a webpage) for accessing an updated template via the client).
The claimed invention and Roizen are from the analogous art of template systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Fong and Roizen to have combined Fong and Roizen.
The motivation to combine Fong and Roizen is to improve templates by using URLs.  It would have been obvious to one of ordinary skill in the art to take the system of Fong and combine it with the URLs of Roizen in order to obtain the predictable result of improving templates.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Fong and Roizen.  

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered and they are either persuasive or not persuasive. A detailed explanation is provided below.

On pages 7-8, Applicant argues that Fong does not disclose “obtain a user query from a command line interface for an example illustrating correct usage of a first command of a command line interface of a cloud service”, the Examiner disagrees.  Fong teaches that a template represents a syntax for the configuration command (Paragraph 26).  This syntax shows the correct usage of the command.  Fong further teaches retrieving all command object values for parameters and arguments of all previously entered configuration commands (Paragraph 60).  Fong further teaches that the program receives user input consisting of one or more executive mode commands (Paragraph 41).  This shows that the commands can be considered user requests since a user can input these commands. 

Applicant’s arguments, see pages 8-12, filed 04/29/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Eliashberg reference.

On page 12, Applicant argues that Smith is non-analogous art, the Examiner disagrees.  Smith is analogous art because it is reasonably pertinent to the problem addressed by the claimed invention.  Applicant states that the claimed invention is directed to the problem of generating examples that respond to a user query for assistance with usage of a particular command of a command line interface of a cloud service.  Smith can be considered analogous art since Smith is directed to searching data based on user input (Paragraph 12).  This shows that both Smith and the claimed invention use a user query.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164              

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164